                           UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO

                                           Minute Entry

Hearing Information:

Debtor: VAQUERIA ALMEYDA INC
Case Number: 18-06068-BKT12                                                 Chapter: 12
Date / Time / Room: 11/20/2019 02:00 pm
Bankruptcy Judge: BRIAN K. TESTER
Courtroom Clerk: CARMEN B. FIGUEROA
Reporter Clerk: GRACIELA MUNIZ

Matter:

Confirmation Hearing 12

Appearances:

JULIEL PEREZ FOR CHAPTER 13 TRUSTEE JOSE RAMON CARRION MORALES
CAMILLE N SOMOZA FOR CONDADO 5, LLC.

Minutes of Proceedings and ORDER:

The Clerk shall follow-up on the Stipulation for the Use of Cash Collateral filed by the debtor and
Condado 5, LLC (docket #136).

The Confirmation Hearing is continued to January 15, 2020 at 2:00 p.m. at the Jose V. Toledo Federal
Building and U.S. Courthouse, 300 Recinto Sur, Courtroom No. 1, Second Floor, San Juan, Puerto Rico.

SO ORDERED.


                                            /S/ BRIAN K. TESTER
                                            U.S. Bankruptcy Judge
